Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/19 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US 2015/0209505) (“Hanson”).
Hanson discloses: A device for monitoring an injection sequence of an injector, the device comprising: an injector comprising: a syringe 50 having a plunger 
The resistance unit comprises a spool 520 and a tether 512, wherein the spool and tether cooperate to translate the linear movement of the plunger into rotation of the gear. [0065,0010,0060-0061]
The tether comprises a first end and a second end, wherein the first end is connected to the plunger, the second end is connected to the spool, and the tether is wound onto the spool. Fig. 6
The spool is connected to the gear so that rotation of the spool controls the rotation of the gear. Fig. 6
The linear movement of the plunger towards the distal end of the syringe causes the tether to unwind and the spool to rotate, which, in turn, rotates the gear. [0065]
The resistance unit further comprises a linkage assembly configured to control the rate of injection, the linkage assembly comprising: a pawl 524 having at least one projection (Fig. 6) on an inner surface, wherein the at least one projection is configured to contact a tooth (Fig. 6) of the gear to prevent rotation of the gear 522; a link 524B connecting the pawl to an activator 530, wherein movement of the link causes the pawl to pivot about a fixed point; and wherein the activator configured to move the link, thereby pivoting the pawl and allowing the gear to rotate. [0065]
The control unit is further configured to control the activator to regulate the rate of injection. [0056]
The biasing device comprises a compression spring. [0054]
The control unit comprises an encoder 540 configured to send information to a separate device. [0061]
The information comprises data on at least one of the progress of the injection, the rate of injection, the detection of an occlusion, the detection of an obstruction, an alert regarding the injection, or a reminder to perform the injection. [0064-0065]
Claims 11-20 similarly rejected as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783